COMPTON, Justice,
with whom MATTHEWS, Chief Justice, joins, dissenting.
Today’s opinion takes an unprecedented leap forward in permitting the State to unreasonably interfere in the lives of its citizens. The court holds for the first time that, as a matter of law, when parents have a prior record of irresponsible conduct not involving their children, an isolated incident in which they place their child in danger satisfies the probable cause standard necessary for the State to petition for temporary custody of the child under our Child in Need of Aid statute. Since I cannot agree with this approach, I dissent.

The Standard

To find J.A. to be a Child in Need of Aid the State was required to show that there was probable cause to believe that, at the time of the hearing, J.A. was at an “imminent and substantial risk [of physical harm] as a result of the actions done by or conditions created by [J.A.’s] parent.” AS 47.10.010(a)(3). No other grounds were alleged to support a finding that J.A. was a Child in Need of Aid. Webster’s New World Dictionary defines “imminent” as “likely to happen without delay; impending.” Webster's New World Dictionary, 702 (second college edition, 1979).

The Court’s Findings

The court bases its conclusion that there was, as a matter of law,1 probable cause to believe J.A. to be in imminent and substantial risk of physical harm as a result of his parents’ actions on the following findings:
(1) “Joseph placed J.A. at direct risk of harm. Joseph was arrested for DWI as a result of the accident on October 18, 1997, and it is undisputed that J.A. was a passenger in the car at the time.” Op. at 178.
It has yet to be shown that Joseph was, in fact, DWI on the date in question. Let us assume, however, that there was probable cause to so believe. J.A. was not, in fact, harmed. Absent harm to J.A., the State’s burden was to show probable cause to believe that J.A. faced an imminent, substantial risk of harm if returned to his parents’ custody. See AS 47.10.010(a)(3). Probable cause to believe that Joseph was intoxicated while driving with J.A. in the car, negligent though such an act may have been, does not amount to probable cause to believe that Joseph *180would again immediately place his son in substantial physical danger.
(2) “[T]he ... drunk driving accident was not an isolated incident.” Op. at 178.
The court refers to Joseph’s three DWI convictions and one reckless driving conviction spaced over a period of twenty years, two of which occurred long before J.A. was born. There is no indication that Joseph had a child present with him in the vehicle on any of these occasions. Joseph’s past offenses do not establish probable cause to believe that he would immediately place J.A. in substantial physical danger.
(3) “The record also reveals that both parents had enduring substance abuse problems as well as a history of domestic violence.” Op. at 178.
Those portions of the record referred to by the court reveal that the parents had difficulty in controlling their teenage daughter; that the parents consumed alcohol which has, on occasion, resulted in disturbances; and that there had been previous problems with domestic violence involving the parents. Notably lacking is any evidence that the parents have previously physically abused their children or placed their children in physical danger. The court also can point to no evidence in the record supporting its assertion that “J.A. stood in constant jeopardy of physical harm ... from his parents’ ... failure to provide adequate supervision.” Op. at 179. The court’s conclusion, that as a matter of law there is probable cause to believe that J.A. is in imminent, substantial danger of physical harm if returned to the custody of his parents, is utterly baseless.
The court provides two citations in an attempt to justify its conclusion that domestic violence, not involving the children, requires, as a matter of law, a finding of probable cause to believe that J.A. was in imminent, substantial danger of substantial physical harm. But neither of these cases, on closer inspection, stands for this proposition.
The court states that “[i]n Borchgrevink v. Borchgrevink, 941 P.2d 132, 140 (Alaska 1997), we recognized the devastating impact that witnessing domestic violence can have on children.” Op. at 178. This is accurate, but a non sequitur. Witnessing domestic violence may, indeed, have a devastating emotional and psychological impact on children, but this does not meet the requirements of the instant case — that J.A. be at an imminent, substantial risk of physical harm.
The court quotes, out of context, Lane v. Jefferson County Child Welfare Unit, 564 S.W.2d 130, 132 (Tex.Civ.App.1978) for the proposition that “ ‘[mjany violent acts could be committed in the child’s presence, but not directed toward the child, in such a manner as to actually endanger the child’s physical well-being.’ ” Op. at 178. It is true that on facts such as those in Lane one might conclude that acts of domestic violence, not directed at the child, endanger the child’s physical well-being: The husband in Lane beat and raped his pregnant wife; almost hit his child in the process of tearing apart the mother’s place; and threw bricks or rocks through the windows of the mother’s home, shattering glass in all directions, when the husband knew that the child was present in the home. Each of these actions clearly endangered the physical safety of the child at issue in Lane. Apart from the isolated possible DWI which precipitated the instant case, there is no evidence that Joseph’s actions have even indirectly endangered the physical safety of J.A. in a like manner.
While the record reveals that the parents have led troubled lives, it does not require, as a matter of law, a finding that there was probable cause to believe that J.A. faced an imminent, substantial risk of physical harm if he was returned to his parents’ custody.

Conclusion

I conclude that the trial court was well within its discretion to find a lack of probable cause to believe that J.A. would face an imminent, substantial risk of physical harm if returned to the custody of his parents. The court may view J.A.’s world as an unpleasant one, but unpleasantness alone cannot justify taking a child from his parents.

. Reaching a conclusion "as a matter of law” means that the court denies the possibility that there is room for a reasonable difference of opinion, based on the facts in the record and infer-enees which can be drawn from the facts, as to the correctness of the conclusion. See Saslow v. Rexford, 395 P.2d 36, 41 & n. 8 (Alaska 1964).